It is with great pleasure that I join the previous speakers
in congratulating you, Sir, on your election to the
presidency of this Assembly. The great African country
that you represent, Côte d’Ivoire, has always played an
active and constructive role in our Organization. We are
delighted to have you presiding over our proceedings.
8


My German ministerial colleague, Mr. Klaus Kinkel,
spoke this morning on behalf of the European Union. The
views of my delegation are faithfully reflected in his
statement and, consequently, there is no need for me to
address the positions he has outlined.
Five years ago the talk was of a new international
order. The events that shook Eastern Europe at that time
led us to believe that the old bipolar world had expired and
that another order was bound to take its place. For some,
the reaction to the aggression against Kuwait marked the
beginning of this new phase. Reality did not live up to our
hopes. Today we have come to understand that the
equilibrium based on a bipolar world did not have a
"natural successor" and that it is up to us to build a new
one, little by little, through trial and error.
Of course, a new equilibrium is emerging in several
parts of the world.
First, there is the highly symbolic case of the Middle
East. Even if implementation of the Washington and Cairo
agreements is proving as arduous as was expected, every
new stage constitutes an important step towards lasting
peace. The historic rapprochement between Israel and
Jordan strengthens this prospect.
The new South Africa, too, is facing immense
challenges, but at the same time it has become a beacon of
hope for the entire African continent.
The strengthening of democracy and the progress
made in regional integration in Latin America seem to us
yet another meaningful evolution. A number of countries
in this region have now found the way towards sustainable
economic development.
The same holds true for Asia, where, moreover, a
readiness for dialogue now exists. The regional Forum
launched by the Association of South-East Asian Nations
(ASEAN), contacts on the Korean peninsula and, at another
level, the dialogue between the two sides of the Formosa
Strait all contribute towards a new climate of confidence.
While preparing to welcome four new members, the
European Union has signed cooperation agreements with
the majority of the countries of Central and Eastern Europe
that might ultimately lead to full membership.
Simultaneously, new geostrategic ties are being forged with
Russia.
The same will for dialogue is reflected in the
discussion of major issues that concern the future of our
Organization, such as reform of the Security Council.
Even if divergences of opinion remain on various points,
the sense of common interest prevails.
Belgium’s major concern remains the achievement
of a more representative Council without diminishing its
decision-making capacity. We prefer therefore to avoid
ambitious projects that would give privileged status to
several "regional Powers" according to imprecise criteria
but would not reinforce the Council’s ability to shoulder
its responsibilities.
Why not, as a first step, adapt the Council’s
membership on the basis of unanimously agreed criteria?
The international community could, as a measure with
immediate advantageous effect, grant an additional
non-permanent seat to the regions that consider
themselves to be underrepresented and confer permanent
member status on those two economic Powers whose
positive contribution to world affairs has long been
recognized.
These steps, however encouraging, do not by
themselves constitute a new international agreement.
Progress and the readiness for rapprochement are by no
means universal: Central Africa and Bosnia and
Herzegovina are cases in point.
The situation in Rwanda is uppermost in our minds.
The threat it represents of destabilization in Burundi and
the neighbouring countries has become a constant cause
for worry in recent months. However deep the hatred
born of the recent or the distant past, reconciliation is the
only alternative. We appeal to the leaders and prominent
citizens of these countries to unite their efforts to broaden
the base of political power and to stand firm against
extremists. Only when these conditions are met can
emergency aid make way for durable reconstruction.
Naturally, my country will contribute to each stage of this
renewal.
The civil war in the former Yugoslavia has cast first
Europe and then the entire world into profound disarray.
Yet for more than three years now, we have been
working relentlessly to put an end to this tragedy. The
United Nations Protection Force has become one of the
largest peace-keeping missions ever set up by our
Organization. The United Nations and the European
Union have worked together tirelessly to find a negotiated
solution. The main Powers have now added their weight
9


to these efforts. Let us hope that the latest attempt by the
European Union, the United States and the Russian
Federation will finally succeed in halting the bloodshed.
From this rostrum I call upon the parties to seize this
opportunity: put an end to madness and let peace return.
I have just touched upon two cases of civil war where
racial hatred has led to particularly inhumane behaviour.
More than ever, we must remain unyielding when human
rights are systematically violated. We must aim to banish
every regime that is based on practices of "ethnic
cleansing".
So that this lesson may never be forgotten, Belgium
favours the establishment of an international penal
jurisdiction and expresses the wish that the international
community do whatever is necessary to render it
operational as soon as possible. In the meantime, we
believe that the Tribunal created to judge the war crimes
perpetrated in the former Yugoslavia will stand as a
valuable precedent, which we would like to see extended to
the crimes committed in Rwanda as soon as possible.
Along the same lines, my Government welcomes the
appointment of a High Commissioner for Human Rights.
The operational initiatives launched by Mr. Ayala Lasso -
sending human rights monitors to Rwanda, for instance -
have received early and concrete support from Belgium,
among others. I am convinced that Mr. Ayala Lasso’s
actions will strengthen the respect for human rights and
promote a successful dialogue among political leaders and
human rights activists in every part of the world. This
dialogue will take into account the differing approaches
inspired by various cultures and religions, but in my
opinion, it would lose its meaning if it were to compromise
on the one essential point: the respect owed to the physical
and moral integrity of every human being.
For Belgium, the crisis in Rwanda has marked the
international agenda. In the wake of the genocide, death
lashed out blindly at a population in exile, pushing back the
limits of horror already reached in Bosnia and Somalia.
My fellow citizens were deeply troubled by the ruin of so
many efforts of development, the failure of so many
attempts at reconciliation. The savage killing of 10 Belgian
"blue helmets", who were among the 100 United Nations
peace-keepers slain since the beginning of this year,
highlights the unmistakable fragility of peace-keeping
operations. I believe the best way to honour all those who
lost their lives is by reflecting in particular upon the limits
and possibilities of international action.
In this regard, the common experience in which
Belgium took part - in the former Yugoslavia, in Somalia
and in Rwanda - has enabled us, sometimes in tragic
circumstances, to make a number of observations for
future use. I intend to group them around four principles
that seem to me essential. First: peace-keeping
operations cannot be improvised. Second: once decided,
they should be given the means to achieve their aims.
Third: for these means to function fully, we should
ensure their operational and political coherence. And,
finally, as long as the security of the personnel involved
cannot be guaranteed, it will become increasingly difficult
to find troop contributors for peace-keeping missions,
which will thereby reduce them to a purely theoretical
instrument.
First, the principle of "non-improvisation" implies
two things.
The first is that the Organization must at all times be
able to mobilize the necessary means for a peace-keeping
operation and to this end rely on the solidarity of all its
members. This means that it is essential to reinforce the
military peace-keeping capacity of the Organization. In
the absence of a United Nations multilateral force that can
be deployed quickly, generalized offers of stand-by troops
and equipment and standardization of equipment and
procedures are objectives we must pursue diligently. To
this end I have sent the Secretary-General a list of
possible Belgian contributions which could be made
available for peace-keeping operations.
The second implication is that, even though
solidarity remains the basis for conceiving and
implementing peace-keeping, this solidarity cannot be
blind and automatic. Each specific operation must be the
result of careful consideration.
The launching of a new peace-keeping operation
should only be envisaged and seriously considered when
all other means of solving the crisis have been exhausted,
including at the regional level. Chapter VI, as well as
"An Agenda for Peace", offer a wide choice of
instruments for solving a crisis through negotiation,
arbitration, and so on. Those who forget that
peace-keeping operations are not a panacea do the
Organization a disservice and often unwittingly contribute
to making situations worse rather than solving them.
Once it has been decided by the Security Council, a
peace-keeping operation becomes everybody’s business.
All Member States must contribute according to their
10


possibilities and as circumstances dictate. Of course,
Member States must retain the sovereign right to decide
whether or not to participate in a given peace-keeping
operation, but in so doing, they should look beyond the
criterion of national interest.
All States should cooperate actively with a view to the
success of the operation by facilitating its movements,
supplies, reinforcements and the prepositioning of reserve
troops. All States should use their diplomatic influence to
help the Secretary-General achieve the political objectives
of an operation. And, finally, all States must adhere to
their financial obligations with respect to an operation.
Secondly, a peace-keeping operation must be based on
the consent of the parties, appropriate flexibility and
adequate information.
Every operation must be based on consensus among
the States legitimately involved. The conflicting parties
themselves must agree to the deployment and aims of the
operation, except in the case of an obvious humanitarian
catastrophe. In this all-too-frequent case, the Security
Council’s decision to act outside the framework of the
traditional mandate and disregard the three usual
conditions - in other words, agreement by the parties, the
political process and a cease-fire - must be taken with great
care. The Council must express this decision clearly in the
mandate and accept all its consequences.
An operation must at all times have the strength
necessary to execute its mission safely. This rule is of
utmost importance. It implies, to begin with, sufficient
manpower and flexible rules of engagement to respond to
the unexpected. It also implies adequate equipment to fulfil
the mandate and to react to emergencies. The deployment
of a military reserve in the vicinity has already proven its
usefulness, for example, in Somalia. It is a precautionary
measure we should envisage more often in the future. As
a rule, a force subject to local provocation must always
have the choice between evacuating or remaining in place,
between retreat or riposte.
But the use of force is not the first option to be
considered in order to discourage resistance to a
peace-keeping operation. Education and persuasion will do
miracles among populations that are often ill-informed or
even misguided about the objectives of a peace-keeping
operation. Experience has shown that it is absolutely
necessary to develop a coherent information strategy. Each
peace-keeping operation should be provided with an
information unit and a radio transmitter to broadcast its
message. Moreover, the ability to neutralize hostile
propaganda sources should be put to use each time this
propaganda threatens the safety of part of a population or
United Nations personnel.
The third consideration is that the cohesion of the
command and control structures and consultations on a
regular basis with troop-contributing countries are
conditions essential to the success of an operation.
The military and political control of an operation
must rest with the United Nations or with a duly
mandated body. This principle has two consequences.
Any attempt by the Commander of the Force or of
a small contingent to report directly only to national
authorities will reduce the cohesion of the multilateral
operation. The flexibility required by a commander in the
field to deal with the unexpected, however, is a different
matter.
When an action is undertaken by a regional or
multilateral force it must be authorized by the Security
Council. However, this authorization should not reduce
the operational autonomy of the commanders of such an
operation. Those who take the risk must be in control.
Moreover, for each operation a consultation
committee should be created in which troop contributors,
the members of the Security Council and the Secretariat
can meet at regular intervals. This committee will enable
the contributors better to assist the Secretariat in
managing the operation.
It will also generate a real dialogue between
contributors and the members of the Council, each time
the latter prepare to take a decision which modifies the
basic conditions of the operation. Contributors often have
a better knowledge of the situation in the field and are
best placed to judge whether a new task is feasible or
acceptable. Without troop contributors the resolutions of
the Council would remain ineffectual.
As a fourth and last consideration, the security of the
blue helmets is as much a concern of the contributing
countries as of the Secretariat. The prosecution of those
who attack the peace-keeping forces must be efficiently
organized.
The responsibility of a Government for its contingent
does not stop with its dispatch to the field of operations.
The contributing country has the right to watch over the
11


safety of its compatriots at all times. Ultimately, security
must be the decisive factor for a contributing country to
continue or suspend its participation in a peace-keeping
operation.
It seems normal, therefore, that a troop contributor
should be entitled to equip its contingent from the start with
sufficient defensive armament. Later, when unexpected
circumstances place the contingent in a situation of real
danger, the Security Council and the Secretary-General
must immediately adapt the mandate and, if necessary, the
rules of engagement to that situation.
It is a fundamental duty of the United Nations to
organize the international prosecution of those who attack
United Nations personnel. The impunity granted so far to
the perpetrators of such crimes gives rise to an uneasy
feeling and undermines the credibility of the United Nations
in the eyes of world opinion. The authority of our
Organization over those whom it is trying to reconcile is
negatively affected by this, and the Governments that
contribute troops are increasingly worried. In our opinion,
it is essential to speed up the adoption of a convention on
the security of United Nations personnel, as well as of the
investigations and the effective prosecution of those who
attack our personnel.
I hope that these thoughts that I have shared with the
Assembly will contribute to improving the procedures and
reinforcing the means put into effect by our Organization to
face up to the new situations that it needs to tackle. In
fact, these changes deserve to be formalized when any
revision of the Charter takes place. The functioning of the
peace-keeping operations would be greatly improved by
this.
Alexis de Tocqueville wrote:
"Amongst the laws that govern human societies, there
is one that seems clearer and more precise than all
others. If men are to remain civilized, or become so,
the art of association must grow and improve at the
same rate as the equality of their conditions".
Though this "art of association" affects civil societies in the
first place, it is also, and more than ever, a concern of our
society of Governments. Launching peace-keeping
operations is without doubt a most generous expression of
this art of acting together.
In the meantime, the fact that we have been able to
multiply peace-keeping operations in difficult political,
financial and material circumstances is nothing short of
miraculous and prompts us to pay tribute to all the people
who have been working tirelessly within the Secretariat as
well as in the field.
